DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 03/25/2022, with respect to the rejections of claim(s) 1-14 and 16-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180337325 granted to Han et al. in view of US Pat Pub No. 20190175100A1 granted to Etleb et al. for claims  1-5, 11-14, and 16-18. Additional reference US Pat Pub No. 20190197865 granted to Lu (previously presented) has been used for dependent claims 19 and 22.
Applicant’s arguments in combination with amendments, see remarks and claims, filed 03/25/2022, with respect to objections of claims 1-14, 16-19 and 22 are considered and are persuasive. Therefore, previous claim objections of these claims are now withdrawn.
Applicant’s arguments in combination with amendments, see remarks and claims, filed 03/25/2022, with respect to 35 USC 112b rejection of claims 2-14, 16-19 and 22 are considered and are persuasive. Therefore, previous 112b rejection of these claims are now withdrawn.
Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 33 includes subject matter that  requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Group I: Claims 1-5, 11-14, 16-19 and 22 are drawn to an apparatus having a mat having a plurality of sensors to measure pressure, temperature, and humidity, and to pass the data to a processor to process and generate a value; the matt includes a plurality of spaced apart sensors; spacing and/or number of the sensor locations at each zone is selected with regard to the location of the zone on the mat; the size of each of the zones is selected to substantially match a particular part of the person’s anatomy. 
Group II: Claim 33 is drawn to an apparatus having a mat having sensors to measure any of pressure, temperature or humidity; the size of sensing zone, number of sensing locations, spacing of each sensing location, and the sensors are selectable by a carer; and to provide different sensing capability in another sensing zone; and wherein in one size of the two or more sensing zones, the at least one sensor means of a corresponding one of the sensing locations is in the one sensing zone; and wherein in another size of the two or more sensing zones, the at least one sensor means of the corresponding one of the sensing locations is in the another sensing zone. 
Inventions of group I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a carer to select the size of the sensing zone, the number of sensing locations, the spacing of each sensing location, and the at least one sensor means; and does not require wherein in one size of the two or more sensing zones, the at least one sensor means of a corresponding one of the sensing locations is in the one sensing zone; and wherein in another size of the two or more sensing zones, the at least one sensor means of the corresponding one of the sensing locations is in the another sensing zone. Additionally, the subcombination of group II does not require the sensing of all pressure, temperature and humidity. The subcombination of group II also does not require the spacing and number of sensors locations to be selected with regard to the location of the zone on the mat and the size of each zone to match a particular part of the person’s anatomy.  The subcombination has separate utility such as a mat having sensors in different zones which are selectable based on the carer’s preferences
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 “apparatus” should be changed to “an apparatus”.  
Please insert comma ‘,’ after the number for dependent claims. For example, “The apparatus according to claim 1 wherein” should be changed to “The apparatus according to claim 1, wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-14, 16-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of spaced apart sensor means” in line 12; it is unclear and indefinite if this is the same as “a plurality of sensor means” in lines 5-6 or not. 
Claim 1 recites the limitation “support means” in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “include any, or any combination of movement, temperature, pressure, humidity, tissue, oxygenation and/or respiration”; claim 16 depends directly from claim 1 which requires “detect pressure, temperature and humidity”. Therefore, claim 16 appears to eliminate a limitation required by the claim from which it depends from. Claim 16 is considered to be indefinite for requiring both “any” of the sensors above and also requiring all of the sensors above.
Claim 11 recites “the sensing means locations” in line 2; it is unclear if this is the same as the sensor means location as provided in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5, 11-14, 16-19 and 22 are rejected for depending on rejected claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites the limitation “include any, or any combination of movement, temperature, pressure, humidity, tissue, oxygenation and/or respiration”; claim 16 depends directly from claim 1 which requires “detect pressure, temperature and humidity”. Therefore, claim 16 appears to eliminate a limitation required by the claim from which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180337325 granted to Han et al. (hereinafter “Han”) in view of US Pat Pub No. 20190175100A1 granted to Etleb et al. (hereinafter “Etleb”).
Regarding claim 1, Han discloses apparatus for monitoring of a condition of a person (abstract, para 0028 “monitoring systems and sensors for physiological measurements”), the apparatus comprising: a provision of a mat (Fig. 2B, para 0037 “Mat 202”) having a surface which contacts with a support means (para 0030 “Mat 102 can be resting on, attached to, or in contact with a bed (not shown)”) and an opposing surface configured to contact at least part of the person (para 0030 “the mat can be in direct contact with the human(s)/pet(s)”), a plurality of sensor means (para 0028 “The sensors can be multi-element piezo sensors capable of generating multiple electrical signals, whereby the monitoring systems can receive the multiple electrical signals to analyze the user's vital signs along multiple regions of the user's body”, and para 0032 “temperature sensors 139”), which detect pressure (para 0028 “the piezo sensor can include one or more corrugations, such as peaks and valleys, to create localized regions with increased mechanical response (e.g., sensitivity) to force”), temperature (fig. 1, fig. 0032-0033 “determining the temperature of the user's body, …temperature sensor 139”) the plurality of sensor means being provided at locations with the mat (fig. 1); the plurality of sensor means are connected with processing means to allow data relating to parameters of the person to be collected and processed to generate a value which is indicating of the parameters at a time of the data collection (para 0033 “control system 140 can be configured to communicate with mat 102 through wired (e.g., using a cable) or wireless communications…to interface with the user and/or a computer…to display heart rate, heart rate variability, respiratory rate, respiratory rate variability, user's motion, and user's temperature”) and wherein said the mat includes a plurality of spaced apart sensor means locations and two or more sensing zones having different sensing capabilities (Fig. 2B, para 0037 “Mat 202 can be capable of discerning between sensors located directly under the body of user 298,”; it is noted that the claim does not require any details regarding what the sensing capabilities are. Therefore, it is understood that discerning between sensors would read over the limitation as currently recited), wherein the two or more sensing zones are located along an axis of the mat along which the person is substantially located when positioned on the mat or on support means on which the mat is provided (fig 2B, axis being drawn vertically), and configuration of spacing and/or number of the sensor means locations at each particular sensing zone is selected with regard to the location of the zone on the mat (Fig. 2B, para 0037 “piezo sensors 234 can be located directly under the body of user 298. Piezo sensors 236 can be located in the immediate periphery (i.e., adjacent to the sensors, such as piezo sensors 234, located directly under the body of user 298”; and para 0042 “the increased area can give the monitoring system the capability of selectively choosing which one or more piezo sensors to activate”), and the size of each of the zones is selected to substantially match a particular part of the person’s anatomy which is to be located at each of the zones when the person is located on the mat (para 0042 “Changing the dimensions of the piezo film can allow one or more piezo sensors to be located directly under certain body parts of the user.”; also para 0037), but fails to disclose detecting humidity.
Etleb teaches a similar apparatus which provides means to enable regulation of specific contact points between the patient and mattress while collecting, storing, and processing data produced by sensors (e.g., pressure sensors, climate sensors, etc.) in order to present a comprehensive assessment of insights, facts, historical data, and statistically supported and industry-validated research data (para 0007). Etleb further teaches measuring humidity using sensors (para 0069 “Humidity and temperature are equally important in the formation of pressure injuries”). This would provide the predictable result of providing information regarding the relationship between detected wetness with the presence of potential bodily fluids and pressure injuries (para 0075).

Regarding claim 2, Han as modified by Etleb (hereinafter “modified Han”) renders the apparatus according to claim 1 obvious as provided hereinabove, Etlab teaches wherein data from the plurality of sensor means locations is combined and processed to generate the value for the parameters (para 0008, Claim 26 “combining received sensor data to produce a combined sensor data…determine a pressure risk score”). 

Regarding claim 3, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the apparatus includes a plurality of different types of sensor means to allow data for different parameters of the patient to be provided and processed to generate values for different parameters and/or a value representative of the person's condition as defined by the plurality of said parameter values (para 0033 “control panel 140 can display heart rate, heart rate variability, respiratory rate, respiratory rate variability, user's motion, and user's temperature.”).  

Regarding claim 4, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Etlab teaches wherein one or more values provide a real time indication of the parameters of the person's condition (para 0065 “Automatic redistribution in such instances may be performed in response to real time biological data of the patient”, para 0139).  

Regarding claim 5, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the mat is provided of a form to allow the plurality of spaced apart sensor means locations thereon to be contacted and/or impacted upon by the person when they sit or lie on the mat or on the support means in relation to which the mat is located (Figs 2B, and 6B).  

Regarding claim 11, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein at least the pressure sensing means are located at the sensing means locations on the mat (Fig. 2B, para 0028 “the piezo sensor can include one or more corrugations, such as peaks and valleys, to create localized regions with increased mechanical response (e.g., sensitivity) to force.”).

Regarding claim 12, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the mat is located between the support means for the person on one side and one or more layers on the opposing side and which are intermediate the mat and the person when sitting or lying on the support means (para 0030 “Mat 102 can be resting on, attached to, or in contact with a bed… the mat can be in direct contact with the human(s)/pet(s), or the mat can be in contact with one or more intermediate layers, which directly contact the human(s)/pet(s).”).  

Regarding claim 13, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the support means is a bed or chair with a support surface for the person (para 0030 “bed”).  

Regarding claim 14, modified Han renders the apparatus according to claim 13 obvious as provided hereinabove, Han discloses wherein the mat is provided to be selectively placed on or into the support means or as an integral part of the support means (para 0030 “Mat 102 can be resting on, attached to, or in contact with a bed (not shown)… Mat 102 can be configured to cover all or a portion of a mattress … can be resting on, attached to, or supported by one or more frames of the bed.”).

Regarding claim 16, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the parameters for which data is collected and/or processed include any, or any combination, of movement, temperature, pressure, humidity, tissue, oxygenation and/or respiration (para 0033 “control panel 140 can display heart rate, heart rate variability, respiratory rate, respiratory rate variability, user's motion, and user's temperature”).  

Regarding claim 17, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the apparatus includes a display screen to allow data and/or subsequently processed data to be viewed via the display screen which is located remotely from the mat or located as part of the mat and/or support means with which the mat is provided (para 0033 “Control panel 140 can include a touch panel and/or a display and can be configured to interface with the user”).  

Regarding claim 18, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, Han discloses wherein the plurality of spaced apart sensing means locations on the mat are provided in a grid configuration (Fig. 2B). 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Han as applied to claims 1-5, 11-14, and 16-18 above, and further in view of US Pat Pub No. 20190197865 granted to Lu. 
Regarding claim 19, modified Han renders the apparatus according to claim 1 obvious as provided hereinabove, but fails to disclose wherein the mat includes a first set of lines of conductive material and at least a second set of lines of conductive material, the  second set angularly offset to the first set of lines and wherein where the points of intersection of the lines define the plurality of spaced apart sensing means locations on the mat and connectors connect the lines of conductive material and hence the sensing means locations to allow the transfer of sensing data to the processing means.  
Lu teaches a similar cushioning sensor mat having multiple layers, and a conductive layer which includes a first conductive layer. The first conductive layer 336 includes a plurality of wires 333 disposed along a first direction, and the second conductive layer 337 includes a plurality of wires 334 disposed along a second direction. The two layers are allowed to come in contact under pressure on the mat to allow sensing the presence of a user on the mat (para 0051). It would have been obvious to one of ordinary skill in the art at the time to modify the ‘modified Franceschetti’ with the teachings of Lu to provide conductive lines which come in contact under pressure to provide the predictable result of determining the presence of a user on the mat. 


Regarding claim 22, modified Han as further modified by Lu renders the apparatus according to claim 19 obvious as provided hereinabove, Han discloses wherein the mat is formed of a fabric, and lines of conductive material thereon are woven threads or printed conductive material (para 0030 “Mat 102 can include one or more of a sheet, blanket, duvet, pillow, pillowcase, or insert. Mat 102 can be a stand-alone unit that can be placed on a bed and can be incorporated into the fabric or textile used as part of a sleeping/resting arrangement.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792